CALDWELL, Circuit Judge
(dissenting). The supreme court of the United States has divided parties, for purposes of jurisdiction in the federal courts, into formal, necessary, and indispensable. Shields v. Barrow, 17 How. 130, 15 L. Ed. 158; Alexander v. Horner, 1 McCrary, 634, Fed. Cas. No. 169. As these terms are defined by that court, Jeoffroy, the citizen of Oklahoma territory, was not an indispensable party in this case, and he might have been dismissed out of the suit, and the court would have had jurisdiction of the remaining parties and the subject-matter. It was error to proceed to a final decree while he remained a party to the record. But when it is made to appear, and is not disputed, that he no longer has any interest in the subject-matter, enters a disclaimer, and asks to be 'dismissed out of the suit, and the plaintiffs in the suit join in that motion, this court ought to grant the motion, or disregard the technical error and proceed to a decision of the cause on its merits. The cause ought not be reversed and remanded for that now mere formal error, and the parties be compelled to bring the case here a second time for a decision on its merits. On the merits, the bill ought to be dismissed for want of equity.